DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 32a and 32b.  
Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p)(4).  Note the following informalities:
The elements denoted by reference characters T, 2 and 3 in the embodiment shown in Fig. 3 are distinct from the elements labeled with these same reference characters in at least the embodiment shown in Figs. 1 and 2.
The elements denoted by reference characters T, 2 and 3 in the embodiment shown in Fig. 4 are distinct from the elements labeled with these same reference characters in at least the embodiment shown in Fig. 3.
The elements denoted by reference characters T, 2, 3, 31 and 32 in the embodiment shown in Fig. 5 are distinct from the elements labeled with these same reference characters in at least the embodiment shown in Fig. 3.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (US 2018/0086142 A1; previously cited by Applicant; hereinafter “Hasegawa”).
	Hasegawa, in the embodiments shown in Figs. 8 and 9, discloses a non-pneumatic tire 1 comprising: an inner annular portion 12; an outer annular portion 13 provided concentrically on an outer side of the inner annular portion (Figs. 1 and 2); a plurality of coupling portions 15 which couple the inner annular portion and the outer annular portion to each other and are provided independently of one another in a tire circumferential direction (Figs. 1, 2, 8 and 9); at least one annular overall reinforcing layer 20a embedded entirely in the outer annular portion in a tire width direction (Figs. 8 and 9); and at least one annular partial reinforcing layer 20b embedded only in a part of the outer annular portion in the tire width direction (Figs. 8 and 9), wherein the outer annular portion includes a connecting region 13a to which the plurality of coupling portions are connected, and a non-connecting region 13b to which the plurality of coupling portions are not connected, in the tire width direction, and wherein the partial reinforcing layer overlaps the non-connecting region in a tire radial direction when viewed from the tire circumferential direction (Figs. 8 and 9), wherein the partial reinforcing layer overlaps the non- connecting region by 80% or more of a width of the non-connecting region (Figs. 8 and 9), wherein an end portion of the partial reinforcing layer in the tire width direction is located in the connecting region (Figs. 8 and 9), wherein the partial reinforcing layer is disposed outside the overall reinforcing layer in the tire radial direction (Figs. 8 and 9), and wherein a width of the partial reinforcing layer in the tire width direction is 80 to 150% of a width of the non-connecting region in the tire width direction (Figs. 8 and 9; note the non-connecting region is considered to be both opposite end portions 13b of 13 as described in paragraph [0066]).
5.	Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US 2019/0016077 A1; newly cited; hereinafter “Wilson”).
	Wilson discloses a non-pneumatic tire 10 comprising: an inner annular portion 20; an outer annular portion 56 (note 56 comprises 12, 18, 32 and 38) provided concentrically on an outer side of the inner annular portion (Fig. 2); a plurality of coupling portions 16, 30, 36 which couple the inner annular portion and the outer annular portion to each other and are provided independently of one another in a tire circumferential direction (Fig. 2 and 9); at least one annular overall reinforcing layer (considered to be the unlabeled radially innermost reinforcing layer and the unlabeled radially third innermost reinforcing layer shown in Fig. 9; note paragraph [0034] which describes these circumferential reinforcements) embedded entirely in the outer annular portion in a tire width direction (Fig. 9); and at least one annular partial reinforcing layer (considered to be the unlabeled radially second innermost reinforcing layer shown in Fig. 9) embedded only in a part of the outer annular portion in the tire width direction (Fig. 9), wherein the outer annular portion includes a connecting region (regions at the inner surface 52 of the outer annular portion to which the coupling portions or spokes 16, 30, 36 are directly connected as shown in Fig. 9) to which the plurality of coupling portions are connected (Fig. 9), and a non-connecting region (regions at the inner surface 52 of outer annular portion to which the coupling portions of spokes 16, 30, 36 are not directly connected as shown in Fig. 9) to which the plurality of coupling portions are not connected (Fig. 9), in the tire width direction, and wherein the partial reinforcing layer overlaps the non-connecting region in a tire radial direction when viewed from the tire circumferential direction (Fig. 9; note the coupling portions 30 of the intermediate section 28 are circumferentially offset from the other coupling portions 16 and 36 as described in paragraph [0035] resulting in a non-connecting region between coupling portions 16 and 36 in the width direction as shown in Fig. 9), wherein the partial reinforcing layer overlaps the non-connecting region by 80% or more of a width of the non-connecting region (Fig. 9), wherein the partial reinforcing layer is disposed outside the overall reinforcing layer in the tire radial direction (Fig. 9), wherein a plurality of the overall reinforcing layers are provided, and the partial reinforcing layer is disposed between the plurality of overall reinforcing layers (Fig. 9; note the aforementioned description of the reinforcing layers), and wherein a width of the partial reinforcing layer in the tire width direction is 80 to 150% of a width of the non- connecting region in the tire width direction (evident from Fig. 9).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa or Wilson in view of Iwamura et al. (EP 3159184 A1; previously cited by Applicant; hereinafter “Iwamura”).
	Hasegawa and Wilson both fail to expressly disclose the partial reinforcing layer being composed of reinforcing fibers arrayed in a direction inclined by 0 to 450 with respect to the tire circumferential direction.  
	Iwamura, however, teaches a non-pneumatic tire which includes reinforcing layers composed of reinforcing fibers arrayed in a direction inclined by 0 to 450 with respect to the tire circumferential direction (note at least paragraphs [0025], [0061] and [0062].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-pneumatic tires of Hasegawa and Wilson, by forming their partial reinforcing layers to have reinforcing fibers arrayed in a direction inclined by 0 to 450 with respect to the tire circumferential direction, such as taught by Iwamura, as a well-known reinforcing layer configuration that would provide predictable results for providing a desired rigidity profile for the intended use of the tire.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617